Title: I. Answers to DéMeunier’s First Queries, 24 January 1786
From: Jefferson, Thomas
To: DeMeunier, Jean Nicolas



Jan. 24. 1786.

1. On the original establishment of the several states, the civil code of England, from whence they had emigrated, was adopted. This of course could extend only to general laws, and not to those which were particular to certain places in England only. The circumstances of the new states obliged them to add some new laws which their special situation required, and even to change some of the general laws of England in cases which did not suit their circumstances or ways of thinking. The law of descents for instance was changed in several states.On the late revolution, the  changes which their new form of government rendered necessary were easily made. It was only necessary to say that the powers of legislation, the judiciary and the executive powers, heretofore exercised by persons of such and such descriptions, shall henceforth be exercised by persons to be appointed in such and such manners. This was what their constitutions did.Virginia thought it might be necessary to examine the whole code of law, to reform such parts of it as had been calculated to produce a devotion to monarchy, and to reduce into smaller volume such useful parts as had become too diffuse. A Committee was appointed to execute this work; they did it; and the assembly began in Octob. 1785. the examination of it, in order to change such parts of the report as might not meet their approbation and to establish what they should approve. We may expect to hear the result of their deliberations about the last of February next. I have heard that Connecticut undertook a like work: but I am not sure of this, nor do I know whether any other of the states have or have not done the same.
2. The Constitution of New-Hampshire established in 1776. having been expressly made to continue only during the contest with Great Britain, they proceeded, after the close of that to form and establish a permanent one, which they did. The Convention of Virginia which organised their new government had been chosen before a separation from Gr. Britain had been thought of in their state. They had therefore none but the ordinary powers of legislation. This leaves their act for organising the government subject to be altered by every legislative assembly and tho no general change in it has been made, yet it’s effect has been contracted in several special cases. It is therefore thought that that state will appoint a Convention for the special purpose of forming a stable constitution. I think no change has been made in any other of the states.
3. The following is a rough estimate of the particular debts of some of the states as they existed in the year of 1784.



Dollars


New Hampshire
  500,000
United States principal of Foreign debt nearly 


Rhode Island
  430,000
 7,000,000   


Massachusets
 5,000,000
The principal of the domestic debt is somewhere between 27½ million and 35½ million—call it therefore
    31,500,000


Connecticut
 3,439,086 ⅔


Virginia
     2,500,000




    
38,500,000



The other states not named here are probably indebted in the same proportion to their abilities. If so, and we estimate their abilities by the rule of quotaing them, those 8 states will owe about 14 millions, and consequently the particular debts of all the states will amount to 25 or 26 millions of dollars.
5. A particular answer to this question would lead to very minute details. One general idea however may be applied to all the states. Each having their separate debt, and a determinate proportion of the federal debt, they endeavour to lay taxes sufficient to pay the interest of both of these, and to support their own and the federal government. These taxes are generally about one or one and a half percent on the value of property, and from 2½ to 5 percent on foreign merchandise imported. But the paiment of this interest regularly is not accomplished in many of the states. The people are as yet not recovered from the depredations of the war. When that ended, their houses were in ruin, their farms waste, themselves distressed for clothing and necessaries for their houshold. They cannot as yet therefore bear heavy taxes.For the paiment of the principal no final measures are yet taken. Some states will have lands for sale, the produce of which may pay the principal debt. Some will endeavor to have an exceeding of their taxes to be applied as a sinking fund. And all of them look forward to the increase of population, and of course an increase of productiveness in their present taxes to enable them to be sinking their debt. This is a general view. Some of the states have not yet made even just efforts for satisfying either the principal or interest of their public debt.
6. By the close of the year 1785, there had probably passed over about 50,000 emigrants. Most of these were Irish. The greatest number of the residue were Germans. Philadelphia receives most of them, and next to that, Baltimore and New York.
7. Nothing is decided as to Vermont. The four Northernmost states wish it to be received into the Union. The middle and Southern states are rather opposed to it. But the great difficulty arises with New-York which claims that territory. In the beginning every individual of that state revolted at the idea of giving them up. Congress therefore only interfered from time to time to prevent the two parties from coming to an open rupture. In the mean while the minds of the New Yorkers have been familiarizing to the idea of a separation and I think it will not be long before they will consent to it. In that case the Southern and Middle states will doubtless acquiesce, and Vermont will be received into the Union.

Le Maine, a part of the government of Massachusets, but detached from it (the state of N. Hampshire lying between) begins to desire to be separated. They are very weak in numbers as yet; but whenever they shall attain a certain degree of population, there are circumstances which render it highly probable they will be allowed to become a separate member of the union.
8. It is believed that the state of Virginia has by this time made a second cession of lands to Congress, comprehending all those between the meridian of the mouth of the Great Kanhaway, the Ohio, Mississippi and Carolina boundary. Within this lies Kentuckey. I beleive that their numbers are sufficient already to entitle them to come into Congress, and that their reception there will only incur the delay necessary for taking the consent of the several assemblies. There is no other new state as yet approaching the time of it’s reception.
10. The number of Royalists which left New York, South Carolina and Georgia, when they were evacuated by the British army, was considerable, but I am absolutely unable to conjecture their numbers. From all the other states I suppose perhaps two thousand may have gone.
11. The Confederation is a wonderfully perfect instrument, considering the circumstances under which it was formed. There are however some alterations which experience proves to be wanting. These are principally three. 1. To establish a general rule for the admission of new states into the Union. By the Confederation no new state, except Canada, can be permitted to have a vote in Congress without first obtaining the consent of all the thirteen legislatures. It becomes necessary to agree what districts may be established into separate states, and at what period of their population they may come into Congress. The act of Congress of April 23. 1784. has pointed out what ought to be agreed on. To say also what number of votes must concur when the number of voters shall be thus enlarged. 2. The Confederation, in it’s eighth article, decides that the quota of money to be contributed by the several states shall be proportioned to the value of the landed property in the state. Experience has shewn it impracticable to come at this value. Congress have therefore recommended to the states to agree that their quotas shall be in proportion to the number of their inhabitants, counting 5. slaves however but as equal to 3. free inhabitants. I believe all the states have agreed to this alteration except Rhodeisland. 3. The Confederation forbids the states individually to enter into treaties of commerce, or of any other nature, with foreign nations;  and it authorizes Congress to establish such treaties, with two reservations however, viz., that they shall agree to no treaty which would 1. restrain the legislatures from imposing such duties on foreigners, as natives are subjected to; or 2. from prohibiting the exportation or importation of any species of commodities. Congress may therefore be said to have a power to regulate commerce, so far as it can be effected by conventions with other nations, and by conventions which do not infringe the two fundamental reservations beforementioned. But this is too imperfect, because till a convention be made with any particular nation, the commerce of any one of our states with that nation may be regulated by the state itself. And even when a convention is made, the regulation of the commerce is taken out of the hands of the several states only so far as it is covered or provided for by that convention or treaty. But treaties are made in such general terms, that the greater part of the regulations would still result to the legislatures. Let us illustrate these observations by observing how far the commerce of France and of England can be affected by the state legislatures. As to England, any one of the legislatures may impose on her goods double the duties which are paid by other nations; may prohibit their goods altogether; may refuse them the usual facilities for the recovering their debts or withdrawing their property, may refuse to receive their Consuls or to give those Consuls any jurisdiction. But with respect to France, whose commerce is protected by a treaty, no state can give any molestation to that commerce which is defended by the treaty. Thus, tho’ a state may exclude the importation of all wines (because one of the reservations aforesaid is that they may prohibit the importation of any species of commodities) yet they cannot prohibit the importation of French wines particularly, while they allow wines to be brought from other countries. They cannot impose heavier duties on French commodities than on those of other nations. They cannot throw peculiar obstacles in the way of their recovery of debts due to them &c. &c. because these things are provided for by treaty.Treaties however are very imperfect machines for regulating commerce in the detail. The principal objects in the regulation of our commerce would be 1. to lay such duties, restrictions, or prohibitions on the goods of any particular nation as might oblige that nation to concur in just and equal arrangements of commerce, 2. to lay such uniform duties on the articles of commerce throughout all the states as may avail them of that fund for assisting to bear the burthen of public expences. Now this cannot be done by the states separately;  because they will not separately pursue the same plan. New-Hampshire cannot lay a given duty on a particular article, unless Massachusets will do the same; because it will turn the importation of that article from her ports into those of Massachusets, from whence they will be smuggled into New Hampshire by land. But tho Massachusets were willing to concur with N. Hampshire in laying the same duty, yet she cannot do it, for the same reason, unless Rhodeisland will also. Nor can Rhode island without Connecticut, nor Connecticut without N. York, nor N. York without N. Jersey, and so on quite to Georgia. It is visible therefore that the commerce of the states cannot be regulated to the best advantage but by a single body, and no body so proper as Congress. Many of the states have agreed to add an article to the Confederation for allowing to Congress the regulation of their commerce, only providing that the revenues to be raised on it, shall belong to the state in which they are levied. Yet it is beleived that Rhode island will prevent this also. An everlasting recurrence to this same obstacle will occasion a question to be asked: How happens it that Rhode island is opposed to every useful proposition? Her geography accounts for it, with the aid of one or two observations. The cultivators of the earth are the most virtuous citizens and possess most of the amor patriae. Merchants are the least virtuous, and possess the least of the amor patriae. The latter reside principally in the sea-port towns; the former in the interior country. Now it happened that of the territory constituting Rhode island and Connecticut, the part containing the sea-ports was erected into a state by itself and called Rhodeisland, and that containing the interior country was erected into another state called Connecticut for tho it has a little seacoast, there are no good ports in it. Hence it happens that there is scarcely one merchant in the whole state of Connecticut, while there is not a single man in Rhode island who is not a merchant of some sort. Their whole territory is but a thousand square miles, and what of that is in use is laid out in grass farms almost entirely. Hence they have scarcely any body employed in agriculture. All exercise some species of commerce. This circumstance has decided the characters of these two states. The remedies to this evil are hazardous. One would be to consolidate the two states into one. Another would be to banish Rhode island from the union. A third to compel her submission to the will of the other twelve. A fourth for the other twelve to govern themselves according to the new propositions and to let Rhode island go on by herself according to the antient articles. But the dangers and difficulties attending all these remedies are obvious.

These are the only alterations proposed to the confederation, and the best of them is the only additional power which Congress is thought to need.
12. Congress have not yet ultimately decided at what rates they will redeem the paper money in the hands of the holders. But a resolution of1784. has established the principle, so that there can be little doubt but that the holders of paper money will receive as much real money as the paper was actually worth at the time they received it, and an interest of 5. percent from the time they received it. It’s worth will be found in the depreciation table of the state wherein it was received, these depreciation tables having been formed according to the market prices of the paper money at different epochs.
13. Those who talk of the bankruptcy of the U.S. are of two descriptions. 1. Strangers who do not understand the nature and history of our paper money. 2. Holders of that paper-money who do not wish that the world should understand it. Thus when, in March 1780. the paper money being so far depreciated that 40. dollars of it would purchase only 1. silver dollar, Congress endeavored to arrest the progress of that depretiation by declaring they would emit no more, and would redeem what was in circulation at the rate of one dollar of silver for 40 of paper; this was called by the brokers in paper-money, a bankruptcy. Yet these very people had only given one dollar’s worth of provisions, of manufactures, or perhaps of silver for their forty dollars, and were displeased that they could not in a moment multiply their silver into 40. If it were decided that the U.S. should pay a silver dollar for every paper dollar they emitted, I am of opinion (conjecturing from loose data of my memory only as to the amount and true worth of the sums emitted by Congress and by the several states) that a debt, which in it’s just amount is not more perhaps than 6 millions of dollars, would mount up to 400 millions, and instead of assessing every inhabitant with a debt of about 2. dollars, would fix on him thirty guineas which is considerably more than the national debt of England affixes on each of it’s inhabitants, and would make a bankruptcy where there is none. The real just debts of the U.S. which were stated under the 3d. query, will be easily paid by the sale of their lands, which were ceded to them on the fundamental condition of being applied as a sinking fund for this purpose.
14. La Canne à sucre est un erreur du traducteur de M. Filson. Le mot Anglois ‘cane’ veut dire ‘arundo’ en latin, et ‘roseau’ ou  ‘Canne’ en Français. Le traducteur en a fait le ‘canne à sucre,’ probablement que le ‘Caffier’ est une erreur semblable.
15. The whole army of the United States was disbanded at the close of the war. A few guards only were engaged for their magazines. Lately they have enlisted some two or three regiments to garrison the posts along the Northern boundary of the U.S.
16. 17. The U.S. do not own at present a single vessel of war; nor has Congress entered into any resolution on that subject.
18. I conjecture there are 650,000 negroes in the five Southernmost states and not 50,000 in the rest. In most of these latter, effectual measures have been taken for their future emancipation. In the former nothing is done towards that. The disposition to emancipate them is strongest in Virginia. Those who desire it, form as yet the minority of the whole state, but it bears a respectable proportion to the whole in numbers and weight of character, and it is continually recruiting by the addition of nearly the whole of the young men as fast as they come into public life. I flatter myself it will take place there at some period of time not very distant. In Maryland and N. Carolina, a very few are disposed to emancipate. In S. Carolina and Georgia not the smallest symptom of it, but, on the contrary, these two states and N. Carolina continue importations of negroes. These have been long prohibited in all the other states.
19. In Virginia, where a great proportion of the legislature consider the constitution but as other acts of legislation, laws have been frequently passed which controuled it’s effect. I have not heard that in the other states they have ever infringed their constitutions; and I suppose they have not done it; as the judges would consider any law as void, which was contrary to the constitution. Pennsylvania is divided into two parties, very nearly equal, the one desiring to change the constitution, the other opposing a change. In Virginia there is a part of the state which considers the act for organising their government as a constitution and are content to let it remain. There is another part which considers it only as an ordinary act of the legislature, who therefore wish to form a real constitution, amending some defects which have been observed in the act now in force. Most of the young people as they come into office arrange themselves on this side, and I think they will prevail ere long. But there are no heats on this account. I do not know that any of the other states propose to change their constitutions.
20. I have heard of no malversations in office which have been of any consequence: unless we consider as such some factious transactions in the Pennsylvania assembly; or some acts of the  Virginia assembly which have been contrary to their constitution. The causes of these were explained in the preceding article.
21. Broils among the states may happen in the following ways. 1. A state may be embroiled with the other twelve by not complying with the lawful requisitions of Congress. 2. Two states may differ about their boundaries. But the method of settling these is fixed by the Confederation, and most of the states which have any differences of this kind are submitting them to this mode of determination; and there is no danger of opposition to the decree by any state. The individuals interested may complain, but this can produce no difficulty. 3. Other contestations may arise between two states, such as pecuniary demands, affrays among their citizens, and whatever else may arise between any two nations. With respect to these there are two opinions. One that they are to be decided according to the 9th. article of the Confederation, which says that ‘Congress shall be the last resort in all differences between two or more states, concerning boundary, jurisdiction, or any other cause whatever,’ and prescribes the mode of decision, and the weight of reason is undoubtedly in favor of this opinion. Yet there are some who question it.
It has been often said that the decisions of Congress are impotent, because the Confederation provides no compulsory power. But when two or more nations enter into a compact, it is not usual for them to say what shall be done to the party who infringes it. Decency forbids this. And it is as unnecessary as indecent, because the right of compulsion naturally results to the party injured by the breach. When any one state in the American Union refuses obedience to the Confederation by which they have bound themselves, the rest have a natural right to compel them to obedience. Congress would probably exercise long patience before they would recur to force; but if the case ultimately required it, they would use that recurrence. Should this case ever arise, they will probably coerce by a naval force, as being more easy, less dangerous to liberty, and less likely to produce much bloodshed.
It has been said too that our governments both federal and particular want energy; that it is difficult to restrain both individuals and states from committing wrongs. This is true, and it is an inconvenience. On the other hand that energy which absolute governments derive from an armed force, which is the effect of the bayonet constantly held at the breast of every citizen, and which resembles very much the stillness of the grave, must be admitted also to have it’s inconveniences. We weigh the two together, and like best to  submit to the former. Compare the number of wrongs committed with impunity by citizens among us, with those committed by the sovereigns in other countries, and the last will be found most numerous, most oppressive on the mind, and most degrading of the dignity of man.
22. The states differed very much in their proceedings as to British property; and I am unable to give the details. In Virginia, the sums sequestered in the treasury remain precisely as they did at the conclusion of the peace. The British having refused to make satisfaction for the slaves they carried away, contrary to the treaty of peace, and to deliver up the posts within our limits, the execution of that treaty is in some degree suspended. Individuals however are paying off their debts to British subjects, and the laws even permit the latter to recover them judicially. But as the amount of these debts are 20 or 30 times the amount of all the money in circulation in that state, the same laws permit the debtor to pay his debt in seven equal and annual paiments.
